Citation Nr: 1206943	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 319	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an effective date before March 6, 2006, for the grant of nonservice-connected pension. 



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2007, the Veteran applied for specially adapted housing or special home adaption, which is referred to the RO for appropriate action.  

In September 2011, the Veteran failed to appear for a hearing before the Board.  


FINDING OF FACT

The evidence of record does not show that the Veteran filed a claim for nonservice-connected pension before March 6, 2006. 


CONCLUSION OF LAW

The criteria for an effective date before March 6, 2006, for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2002 & 2011); 38 C.F.R. §§ 3.151 and 3.400 (2011). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran pre-adjudication, VCAA notice in July 2006.  Where, as here, the claim has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess at 19 Vet. App. 473. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA medical records.  The Veteran has not identified any additional evidence to include any private medical records for the RO to obtain on his behalf.

As the question of an earlier effective date is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate that claim on appeal. 38 U.S.C.A. § 5103A(d). The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

All veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17. 





Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2). 

Generally, the effective date of an award of pension will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §  5101(a).  A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a). 

For a claim received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim.  However, if within one year from the date on which the veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.151(b) and 38 C.F.R. § 3.400(b)(1)(ii)(B). 





A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran filed a claim in July 2005 in the form of a VA Form 21-526.  On the form, the word "compensation" was circled as opposed to "pension" only or "compensation and pension" in Section I.  Additionally, to apply for both compensation and pension, the form indicated that Parts A, B, C and D were to be filled out.  On July 26, 2005, Parts A, B and C were submitted by the Veteran and Part D which applies to Pension was not submitted.  

On March 3, 2006, the Veteran submitted a VA Form 21-527 Income-Net Worth and Employment Statement.  In a September 2006 rating decision, the RO granted the Veteran's claim for nonservice-connected pension benefits, and assigned an effective date of June 6, 2006, which was later corrected to March 6, 2006, the date of receipt of a VA Form 21-527 Income-Net Worth and Employment Statement.  The Veteran contends that he is entitled to an effective date of July 26, 2005 for nonservice-connected pension, the date he filed the VA Form 21-526.  

Based on the foregoing, the Board finds that an earlier effective date is not warranted.  The claim filed in July 2005 does not show intent to apply for nonservice-connected pension.  The Veteran did not indicated in Section 1 his intent to apply for pension and did not file Part D as instructed.  


Although VA is required to liberally construe the Veteran's statements and pleadings, the liberal-reading requirement does not require the Board to conduct an exercise in prognostication, but only requires that it consider all issues reasonably raised.  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  In the July 2005 claim, the Veteran made no reference to pension benefits nor did he express any intent to claim pension benefits.  

The July 2005 application cannot, therefore, be "liberally construed" to constitute a claim for pension benefits.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993) (in order to constitute a claim for VA benefits, the document must identify the benefit being sought) or under the permissive or discretionary language under 38 C.F.R. § 3.151(a) in the absence of intent to apply of pension benefits.  

The record shows that the Veteran was has been permanently and totally disabled since at least June 2005 more than one year before he filed his claim for an retroactive award in January 2007, so that the provisions for an retroactive award under 38 C.F.R. § 3.151(b) and 38 C.F.R. § 3.400(b)(1)(ii)(B) do not apply.  

For these seasons, the Board finds that the preponderance of the evidence is against a finding that an effective date earlier than March 3, 2006, is warranted for nonservice-connected pension benefits, and the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 5107. 


ORDER

An effective date before March 6, 2006, for the grant of nonservice-connected pension is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


